DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the Applicant’s filing on 3/05/2021. Claims 1–17 are pending and are examined below.

Specification
The disclosure is objected to because of the informalities. Paragraph 25 recites, “the second speed of driver steering input and steering commands is faster or mor rapid.” The recitation should rather read: more rapid.  
	Appropriate correction is required.

Claim Objections
Claims 1, 10–12, 14–15, and 17 are objected to because of claim informalities.
As to claim 1, the recitation “with a with” is a typo; the recitation should rather read: with a . Additionally, the recitation “wherein the haptic feedback comprises … decrease in intensity” appears that it should rather read a decrease in intensity.
As to claims 10–12, and 14–15, the claims appear to incorrectly depend on claim 8 because claims 1–8 are directed to a product whereas claims 10–12 and 14–15 are directed to a method. Claims 10–12 appear that they should depend on claim 9, and claims 14–15 appear that they should depend on claim 13.
	As to claim 17, the recitation “within second range” should rather read: within a second range.
Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “autonomous steering system … arranged to” and “steering interface manipulation device … arranged to” in claims 1–8, 10–18. 
The corresponding structure described in the specification as performing the claimed function at least includes:
autonomous steering system: 
A steering system comprising a steering interface, and a set of steerable road wheels. The steering system may be of the electric power steering type …; [or] of the steer-by-wire type …. The steering interface may include, but is not limited to, at least one steering wheel or partial wheel, joy/control stick, one or more foot pedals, or one or more wheel toque or propulsion levers, arms or control devices. (¶ 18); and
a steering interface manipulation device:
The steering interface may include, but is not limited to, at least one steering wheel or partial wheel, joy/control stick, one or more foot pedals, or one or more wheel toque or propulsion levers, arms or control devices. (¶ 18; see also ¶ 25 and FIG. 1 which showcase that a steering wheel is a steering interface manipulation device.).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections—35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	As to claim 2, claim element autonomous steering system is a limitation that invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function of determining at least one trajectory. Applicant’s Specification at most discloses structure for performing steering and providing haptic feedback. See ¶ 18. However, there is no structure, material, or acts—such as a processor, a CPU, or the like—for performing any type of determination. Therefore, claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
	Appropriate correction is required. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention. 
	As to claim 2, claim element autonomous steering system is a limitation that invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function of determining at least one trajectory. Applicant’s Specification at most discloses structure for performing steering and providing haptic feedback. See ¶ 18. However, there is no structure, material, or acts—such as a process, a CPU, or the like—for performing any type of determination. Therefore, claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
	Appropriate correction is required. 

Claim Rejections—35 U.S.C § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 9 and 13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Hayashi et al. (US20190315404A1); from here on referred to as Hayashi.

As to claim 9, Hayashi discloses a method comprising: 
	providing an autonomous steering system comprising a steering interface (“In the control system of the automated driving vehicle … 1 [i.e., autonomous steering system], various kinds of sensors 4, 5, 6 and various kinds of actuators 7, 8, 9 are connected to the vehicle traveling controller 10.” Emphasis added; see at least ¶ 22; see also FIG. 1.);
	determining at least one trajectory (“The traveling track generation unit 14 generates a traveling track [i.e., at least one trajectory].” Emphasis added; see at least ¶ 31; see also FIG. 3.);
	providing driving steering input on the steering interface (“The various kinds of actuators 7, 8, 9 includes a steering actuator 7 [i.e., a steering interface] for steering the vehicle 1.” Emphasis added; see at least ¶ 24);
	providing haptic feedback in the form of effort augmentation in the steering interface indicating the autonomous steering systems intent to remain on the at least one trajectory; and increasing haptic feedback in intensity as a function of the magnitude of diversion from the at least one trajectory (“By the traveling track 20 [i.e., a trajectory] being generated with the threshold position 26 as the base point, the traveling position 22 of the vehicle 1 deviates from the traveling track 20. This deviation increases the feed-back correction amount calculated by the tracking control unit 15 and increases the steering reaction force [i.e., haptic feedback] acting on steering operation by the driver.” Emphasis added; see at least ¶ 44; see also FIG. 3. To summarize, as the vehicle deviates from a trajectory due to driver steering input and steering commands, haptic feedback intensifies.).

As to claim 13, Hayashi discloses a method comprising:
	providing an autonomous steering system comprising a steering interface, the steering interface comprising a steering interface manipulation device constructed and arranged to provide haptic feedback (“In the control system of the automated driving vehicle … 1 [i.e., autonomous steering system], various kinds of sensors 4, 5, 6 and various kinds of actuators 7, 8, 9 are connected to the vehicle traveling controller 10.” Emphasis added; see at least ¶ 22; see also FIG. 1. “The steering sensor 6 includes, for example, a steering angle sensor that measures the steering angle of a steering shaft [i.e., a steering interface manipulation device].” Emphasis added; see at least ¶ 23. “The various kinds of actuators 7, 8, 9 includes a steering actuator 7 [i.e., a steering interface] for steering the vehicle 1.” Emphasis added; see at least ¶ 24. That is, the autonomous steering system is constructed and arranged to concurrently receive and interpret driver steering input and steering commands through the steering actuator and the vehicle traveling controller, respectively. “The steering force of the steering actuator 7 generated by the feed-back correction amount acts on steering operation by the driver as a steering reaction force [i.e. haptic feedback].” Emphasis added; see at least ¶ 38.);
	determining a first trajectory (“By the traveling track 20 [i.e., a trajectory] being generated with the threshold position 26 as the base point, the traveling position 22 of the vehicle 1 deviates from the traveling track 20. This deviation increases the feed-back correction amount calculated by the tracking control unit 15 and increases the steering reaction force [i.e., haptic feedback] acting on steering operation by the driver.” Emphasis added; see at least ¶ 44; see also FIG. 3. To summarize, as the vehicle deviates from a trajectory due to driver steering input and steering commands, haptic feedback intensifies.);
	providing driving steering input on the steering interface (“The various kinds of actuators 7, 8, 9 includes a steering actuator 7 [i.e., a steering interface] for steering the vehicle 1.” Emphasis added; see at least ¶ 24.);
	providing haptic feedback in the form of effort augmentation in the steering interface via the steering interface manipulation device indicating the autonomous steering systems intent to remain on the first trajectory (“By the traveling track 20 [i.e., a first trajectory] being generated with the threshold position 26 as the base point, the traveling position 22 of the vehicle 1 deviates from the traveling track 20. This deviation increases the feed-back correction amount calculated by the tracking control unit 15 and increases the steering reaction force [i.e., haptic feedback] acting on steering operation by the driver.” Emphasis added; see at least ¶ 44; see also FIG. 3. To summarize, as the vehicle deviates from a trajectory due to driver steering input and steering commands, haptic feedback intensifies.).
	increasing haptic feedback in intensity as a function of the magnitude of diversion from the at least one trajectory (“By the traveling track 20 [i.e., a first trajectory] being generated with the threshold position 26 as the base point, the traveling position 22 of the vehicle 1 deviates from the traveling track 20. This deviation increases the feed-back correction amount calculated by the tracking control unit 15 and increases the steering reaction force [i.e., haptic feedback] acting on steering operation by the driver.” Emphasis added; see at least ¶ 44; see also FIG. 3. To summarize, as the vehicle deviates from a trajectory due to driver steering input and steering commands, haptic feedback intensifies.);
	determining a second trajectory correlating to the driving steering input on the steering interface; and decreasing haptic feedback in the form of effort augmentation in intensity as a function of the magnitude of diversion from the second trajectory (“When the vehicle 1 is steered from the traveling lane 30 toward the adjacent lane 38 [i.e., the vehicle is steered towards a second trajectory] … there is a high possibility that the driver performs the intentional deviation …. the traveling track may be generated with the traveling position 22 of the vehicle 1 as the base point so as to suppress the steering reaction force [i.e., haptic feedback is decreased] acting on steering operation by the driver.” see at least ¶ 58).

Claim Rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–6 and 16–17 are rejected under 35 U.S.C. § 103 as being unpatentable over Hayashi in view of Braeuchle et al. (DE102013216931A1); from here on referred Braeuchle. 

As to claim 1, Hayashi discloses an autonomous steering system comprising a steering interface wherein the autonomous steering system is constructed and arranged to concurrently receive and interpret driver steering input and steering commands and provide haptic feedback via the steering interface, wherein the haptic feedback comprises at least one of increased intensity with deviation from a projected path caused by driver steering input and steering commands (“In the control system of the automated driving vehicle … 1 [i.e., autonomous steering system], various kinds of sensors 4, 5, 6 and various kinds of actuators 7, 8, 9 are connected to the vehicle traveling controller 10.” Emphasis added; see at least ¶ 22; see also FIG. 1. “The various kinds of actuators 7, 8, 9 includes a steering actuator 7 [i.e., a steering interface] for steering the vehicle 1.” Emphasis added; see at least ¶ 24. That is, the autonomous steering system is constructed and arranged to concurrently receive and interpret driver steering input and steering commands through the steering actuator and the vehicle traveling controller, respectively. “By the traveling track 20 [i.e., a projected path] being generated with the threshold position 26 as the base point, the traveling position 22 of the vehicle 1 deviates from the traveling track 20. This deviation increases the feed-back correction amount calculated by the tracking control unit 15 and increases the steering reaction force [i.e., haptic feedback] acting on steering operation by the driver.” Emphasis added; see at least ¶ 44; see also FIG. 3. To summarize, as the vehicle deviates from a project path due to driver steering input and steering commands, haptic feedback intensifies.).
	Hayashi fails to explicitly disclose wherein deviation from a projected path is caused by a first speed of driver steering input. 
	However, Braeuchle teaches wherein deviation from a projected path is caused by a first speed of driver steering input (“The counter-reaction exerted by the driver manually on the steering wheel is measured … by measurement of … the steering angle velocity …. A high counter torque indicates the intention of the driver to prevent the evasive maneuver or to avoid it in the opposite direction.” Emphasis added; see at least ¶ 11.)
	Hayashi discloses an autonomous steering system arranged to receive and interpret steering input and to provide haptic feedback via the steering interface, wherein the haptic feedback comprises increased intensity with deviation from a projected path caused by steering input. Brauchle teaches wherein deviation from a projected path is caused by a first speed of driver steering input.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hayashi and include the feature of: wherein deviation from a projected path is caused by a first speed of driver steering input, as taught by Braeuchle, because determining that a vehicle is deviating from a target path based on steering wheel velocity is a well-known feature in the art as the steering wheel velocity indicates the direction and the magnitude of the driver’s intended path. Furthermore, Hayashi discloses a steering torque sensor that measures the torque acting on the steering shaft. See at least ¶ 23. As steering torque is a function of the rate of change of the steering wheel velocity, Hayashi’s disclosed structure can ultimately obtain the steering wheel velocity. Thus, Hayashi’s disclosed structure facilitates its modification with the feature of Brauchle.

As to claim 2, Hayashi discloses wherein the autonomous steering system is constructed and arranged to determine at least one trajectory (“The traveling track generation unit 14 generates a traveling track [i.e., at least one trajectory].” Emphasis added; see at least ¶ 31; see also FIG. 3.). 

As to claim 3, Hayashi discloses wherein the steering interface comprises a steering interface manipulation device constructed and arranged to provide haptic feedback (“The steering sensor 6 includes, for example, a steering angle sensor that measures the steering angle of a steering shaft [i.e., a steering interface manipulation device].” Emphasis added; see at least ¶ 23. “The steering force of the steering actuator 7 generated by the feed-back correction amount acts on steering operation by the driver as a steering reaction force [i.e. haptic feedback].” Emphasis added; see at least ¶ 38).

As to claim 4, Hayashi discloses wherein the steering interface provides haptic feedback in the form of effort augmentation in the steering interface as a function of deviation from at least one trajectory (“By the traveling track 20 [i.e., a trajectory] being generated with the threshold position 26 as the base point, the traveling position 22 of the vehicle 1 deviates from the traveling track 20. This deviation increases the feed-back correction amount calculated by the tracking control unit 15 and increases the steering reaction force [i.e., haptic feedback] acting on steering operation by the driver.” Emphases added; see at least ¶ 44; see also FIG. 3. To summarize, as the vehicle deviates from a trajectory due to driver steering input and steering commands, haptic feedback intensifies.).

As to claim 5, Hayashi discloses wherein the steering interface provides haptic feedback in the form of increasing effort augmentation in the steering interface as a function of increasing deviation from a first trajectory (“By the traveling track 20 [i.e., a trajectory] being generated with the threshold position 26 as the base point, the traveling position 22 of the vehicle 1 deviates from the traveling track 20. This deviation increases the feed-back correction amount calculated by the tracking control unit 15 and increases the steering reaction force [i.e., haptic feedback] acting on steering operation by the driver.” Emphases added; see at least ¶ 44; see also FIG. 3. To summarize, as the vehicle deviates from a trajectory due to driver steering input and steering commands, haptic feedback intensifies.).

As to claim 6, Hayashi discloses wherein the steering interface provides haptic feedback in the form of decreasing effort augmentation in the steering interface as a function of decreasing deviation from a second trajectory (“When the vehicle 1 is steered from the traveling lane 30 toward the adjacent lane 38 [i.e., the vehicle is steered towards a second trajectory] … there is a high possibility that the driver performs the intentional deviation …. the traveling track may be generated with the traveling position 22 of the vehicle 1 as the base point so as to suppress the steering reaction force [i.e., haptic feedback is decreased] acting on steering operation by the driver.” See at least ¶ 58).

As to claim 16, Hayashi discloses a product comprising: an autonomous steering system comprising a steering interface wherein the autonomous steering system is constructed and arranged to concurrently receive and interpret driver steering input and steering commands and provide haptic feedback via the steering interface (“In the control system of the automated driving vehicle … 1 [i.e., autonomous steering system], various kinds of sensors 4, 5, 6 and various kinds of actuators 7, 8, 9 are connected to the vehicle traveling controller 10.” Emphasis added; ¶ 22; see also FIG. 1. “The various kinds of actuators 7, 8, 9 includes a steering actuator 7 [i.e., a steering interface] for steering the vehicle 1.” Emphasis added; ¶ 24. That is, the autonomous steering system is constructed and arranged to concurrently receive and interpret driver steering input and steering commands through the steering actuator and the vehicle traveling controller, respectively. “By the traveling track 20 [i.e., a projected path] being generated with the threshold position 26 as the base point, the traveling position 22 of the vehicle 1 deviates from the traveling track 20. This deviation increases the feed-back correction amount calculated by the tracking control unit 15 and increases the steering reaction force [i.e., haptic feedback] acting on steering operation by the driver.” Emphasis added; ¶ 44; see also FIG. 3. To summarize, as the vehicle deviates from a project path due to driver steering input and steering commands, haptic feedback intensifies.).
	Hayashi fails to explicitly disclose wherein the haptic feedback intensity is scaled based on handwheel velocity.
	However, Braeuchle teaches wherein the haptic feedback intensity is scaled based on handwheel velocity (“The counter-reaction exerted by the driver manually on the steering wheel is measured … by measurement of … the steering angle velocity [i.e., handwheel velocity] …. it is advantageous to adjust the amplitude, frequency and/or waveform of the steering wheel shake based on the measured counter torque.” See at least ¶ 11).
	Hayashi discloses an autonomous steering system arranged to receive and interpret steering input and to provide haptic feedback via the steering interface. Braeuchle teaches wherein the haptic feedback intensity is scaled based on handwheel velocity.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hayashi and include the feature of: wherein the haptic feedback intensity is scaled based on handwheel velocity, as taught by Braeuchle, because scaling haptic feedback based on handwheel velocity is a well-known feature in the art for preventing a driver from deviating further from a trajectory. Furthermore, Hayashi discloses a steering torque sensor that measures the torque acting on the steering shaft. See at least ¶ 23. As steering torque is a function of the rate of change of the steering wheel velocity, Hayashi’s disclosed structure can ultimately obtain the steering wheel velocity. Thus, Hayashi’s disclosed structure facilitates its modification with the feature of Brauchle.

As to claim 17, Hayashi discloses a product comprising an autonomous steering system comprising a steering interface wherein the autonomous steering system is constructed and arranged to concurrently receive and interpret driver steering input and steering commands and provide haptic feedback via the steering interface (“In the control system of the automated driving vehicle … 1 [i.e., autonomous steering system], various kinds of sensors 4, 5, 6 and various kinds of actuators 7, 8, 9 are connected to the vehicle traveling controller 10.” Emphasis added; see at least ¶ 22; see also FIG. 1. “The various kinds of actuators 7, 8, 9 includes a steering actuator 7 [i.e., a steering interface] for steering the vehicle 1.” Emphasis added; see at least ¶ 24. That is, the autonomous steering system is constructed and arranged to concurrently receive and interpret driver steering input and steering commands through the steering actuator and the vehicle traveling controller, respectively. “By the traveling track 20 [i.e., a projected path] being generated with the threshold position 26 as the base point, the traveling position 22 of the vehicle 1 deviates from the traveling track 20. This deviation increases the feed-back correction amount calculated by the tracking control unit 15 and increases the steering reaction force [i.e., haptic feedback] acting on steering operation by the driver.” Emphasis added; see at least ¶ 44; see also FIG. 3. To summarize, as the vehicle deviates from a project path due to driver steering input and steering commands, haptic feedback intensifies.).
	Hayashi fails to explicitly disclose wherein the haptic feedback increases in intensity within a first range of handwheel velocity, and the haptic feedback decreases in intensity within second range of handwheel velocity or no haptic feedback is provided within the second range of handwheel velocity.
	However, Braeuchle teaches wherein the haptic feedback increases in intensity within a first range of handwheel velocity, and the haptic feedback decreases in intensity within second range of handwheel velocity or no haptic feedback is provided within the second range of handwheel velocity (“The counter-reaction exerted by the driver manually on the steering wheel is measured … by measurement of … the steering angle velocity [i.e., handwheel velocity] …. A high counter torque [i.e., a counter torque within a first range of handwheel velocity] indicates the intention of the driver to prevent the evasive maneuver or to avoid it in the opposite direction. If the counter torque exceeds a certain threshold value, the evasive maneuver should therefore be completely aborted. Conversely, a reaction torque that decreases slightly or less [i.e., a counter torque within a second range of handwheel velocity] can indicate that the driver wants to support or allow the evasive maneuver. In this case, if the counter torque and/or its rate of change fall below certain threshold values, a transition can be made prematurely to the second phase …. it is advantageous to adjust the amplitude, frequency and/or waveform of the steering wheel shake based on the measured counter torque [i.e., haptic feedback is provided according to the detected range].” See at least ¶ 11).
	Hayashi discloses an autonomous steering system arranged to receive and interpret steering input and to provide haptic feedback via the steering interface. Braeuchle teaches intensifying haptic feedback in a first range of handwheel velocity, and decreasing haptic feedback in a second range of handwheel velocity. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hayashi and include the feature of: wherein the haptic feedback increases in intensity within a first range of handwheel velocity, and the haptic feedback decreases in intensity within second range of handwheel velocity or no haptic feedback is provided within the second range of handwheel velocity, as taught by Braeuchle, because varying haptic feedback based on a range of handwheel velocity is a useful feature for providing appropriate haptic feedback to the driver according to the driver’s intentions. Furthermore, Hayashi discloses a steering torque sensor that measures the torque acting on the steering shaft. See ¶ 23. As steering torque is a function of the rate of change of the steering wheel velocity, Hayashi’s disclosed structure can ultimately obtain the steering wheel velocity. Thus, Hayashi’s disclosed structure facilitates its modification with the feature of Brauchle. Moreover, Hayashi discusses varying haptic feedback based on a user’s intentions. See at least the § 102 rejection of claim 13. Hence, Hayashi provides motivation to incorporate features that provide appropriate haptic feedback to the driver according to the driver’s intentions, such as the above feature taught by Brauchle.

Claims 7, 8, 10–12, and 14–15 are rejected under 35 U.S.C. § 103 as being unpatentable over Hayashi in view of Braeuchle as applied to claim 1, further in view of Lenneman et al. (US20200239071A1); from here on referred to as Lenneman.

As to claim 7, 11, and 14, the combination of Hayashi and Braeuchle fails to explicitly disclose a visual cue correlating to the effort augmentation.
	However, Lenneman teaches a visual cue correlating to the effort augmentation (Visual warning signal – See at least ¶ 31).
	Hayashi discloses an autonomous steering system arranged to receive and interpret steering input and to provide haptic feedback via the steering interface, wherein the haptic feedback comprises increased intensity with deviation from a projected path caused by steering input. Brauchle teaches wherein deviation from a projected path is caused by a first speed of driver steering input. Lenneman teaches a visual cue correlating to the effort augmentation.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hayashi and Braeuchle with the feature of: a visual cue correlating to the effort augmentation, as taught by Lenneman, because using a visual cue to alert a driver of lane departure and associated effort augmentation is a well-known feature in the art for ensuring a driver is aware of a dangerous situation and associated automatic vehicle control. 
As to claim 8, 12, and 15, the combination of Hayashi and Braeuchle fails to explicitly disclose an audio cue correlating to the effort augmentation.
	However, Lenneman teaches an audio cue correlating to the effort augmentation (Audible warning signal – see at least ¶ 31).
	Hayashi discloses an autonomous steering system arranged to receive and interpret steering input and to provide haptic feedback via the steering interface, wherein the haptic feedback comprises increased intensity with deviation from a projected path caused by steering input. Brauchle teaches wherein deviation from a projected path is caused by a first speed of driver steering input. Lenneman teaches an audio cue correlating to the effort augmentation.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hayashi and Braeuchle with the feature of: an audio cue correlating to the effort augmentation, as taught by Lenneman, because using an audio cue to alert a driver of lane departure and associated effort augmentation is a well-known feature in the art for ensuring a driver is aware of a dangerous situation and associated automatic vehicle control.

Claim 10 is rejected for the same reasons as claim 6 as the claims recite similar subject matter but for minor differences.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571) 272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668